Undercofler, Chief Justice.
The jury in this case returned a verdict in favor of Sam Silvers on his third-party complaint against his former wife, Jean Zeleny. She appeals on the ground the evidence does not support the judgment. *631After a careful reading of the transcript, we conclude that there is some evidence from which the jury could conclude that Ms. Zeleny converted the money to her own use.
Submitted September 19, 1980
Decided November 5, 1980.
Little & Adams, Robert B. Adams, for appellant.
Mitchell, Mitchell, Coppedge, Boyett, Wester & Bates, William T. Boyett, for appellees.

Judgment affirmed.


All the Justices concur.